DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/608,514 filed 25 October 2019. Claims 1-4, 7-9, 11-22, 24-27, 29, 30, 32, and 34-37 pending. Claim 5, 6, 10, 23, 28, 31, 33, and 38-51 canceled

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 16, 17, 27, 30, 35, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication No. 2016/0186821 to Alley.
Regarding claims 1-4, 12, 16, 17, 27, 30, 35, and 37, Alley discloses:
Claim 1:
A clutch system for a torque transmission having an input (i.e., 82/17) arranged for connection to a drive source, and an output (i.e., 50/78) arranged for connection to a load (i.e., at least Fig. 2 shows an input and output of a geared system), the clutch system including: a first rotatable unit (i.e., 50) connectable to the input, including at least one first abutment surface (i.e., 52): a second rotatable unit (i.e., 60) connectable to the output, including at least one second abutment surface arranged for selectively engaging the at least one first abutment surface, the at least one. first and second abutment surfaces being adapted to each other so as to allow disengaging under load (i.e., Figs. 4 and 5 show the two to engaged/disengaged positions); a third rotatable unit including at least one retaining member (i.e., 68), the third rotatable unit being arranged for selectively being in a first position or a second position relative to the second rotatable unit (i.e., Figs. 4 and 5), wherein the at least one retaining member in the first position (i.e., at least Fig. 4) locks the at least one second abutment surface in engagement with the at least one first abutment surface for rotationally coupling the second rotatable unit to the first rotatable unit, and in the second position (i.e., Fig. 5) releases the at least one second abutment surface for disengagement of the at least one first abutment surface for decoupling the second rotatable unit from the first rotatable unit.  
Claim 2:
Wherein the third rotatable unit is arranged for co-rotating with the second rotatable unit, and the clutch system is arranged for temporarily changing rotation 
Fig. 2 shows that 68 is connected with 50 for co-rotation via 76. Further, Figs. 4 and 5 show 68 can pivot relative to 50 to engage/disengage pawls 52  
Claim 3:
Including an actuator for rotating the third rotatable unit and/or the second rotatable unit from the first position to the second position, and/or from the second position to the first position.  
74 moves to engage or disengage 68 via 70. Also [0035] discloses movement of 74 to induce the engagement/disengagement states of 68.
Claim 4:
Wherein the actuator is triggerable from outside the clutch system (i.e., the clutch is triggerable based on pedal rotation direction. At least [0038] discloses the pedaling function).
Claim 12:
Wherein the third rotatable unit includes at least one actuation member (i.e., 74) arranged for moving the third rotatable unit from a first position to a second position or from a second position to a first position relative to the second rotatable unit (i.e., Figs. 4 and 5 show the movement of 74 effects the movement of 66).
Claim 16:
Wherein the third rotatable unit includes a first body and a second body, wherein the first body includes the at least one retaining member, and the second body includes the at least one actuation member.
This claim does not provide any additional limitations regarding how the first and second body are defined, thus, the applied art meets the limitations because 68 and 74 are separate elements that are not integrally formed.
Claim 17:
Wherein the first body is rotationally resiliently coupled to the second body (i.e., at least [0024] discloses that a rotationally resilient coupling may be formed via spring. Because 74 has a spring portion 72 that effects the movement of 68, the limitation appears met).
Claim 27:
Wherein the at least one second abutment surface is a gripping member arranged for radially moving in and out of engagement with the at least one first abutment surface (i.e., 52 is a pawl that radially pivots into and out of engagement with the first abutment surface).
Claim 30:
Including a plurality of first and/or second abutment surfaces (i.e., Figs. 4 and 5 show a plurality of both abutment surfaces) and a plurality of retaining members (i.e., 53 are a plurality of seats in at least Fig. 3).
Claim 35:
A wheel axle assembly, including a torque transmission according to claim 34 (i.e., at least Figs. 1 and 2 show a wheel axle assembly for a bicycle).
Claim 37:
A bicycle including a clutch system according to claim 1 (i.e., [0001] discloses the invention is for use in a bicycle hub)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Alley in view of US Patent Publication No. 2008/0194376 to Kamiya et al. (hereinafter referred to as Kamiya).
Claim 34:
Regarding claim 34, Alley discloses the limitations above, but does not explicitly disclose:
A torque transmission, including a clutch system according claim 1, and a planetary gear, wherein the clutch system is arranged in the torque transmission so as to selectively couple two of a sun gear, a planet carrier and a ring gear.
Kamiya discloses:
A torque transmission, including a clutch system according claim 1, and a planetary gear, wherein the clutch system is arranged in the torque transmission so as to selectively couple two of a sun gear, a planet carrier and a ring gear (i.e., [0040] discloses two positions where power is transmitted either through first ring gear 74 or carrier 66, thus two elements, a carrier and ring gear, are selectively coupled via clutch ring 48 to transmit power).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the transmission of Kamiya in the system of Alley for the benefit of a more controllable transmission. Having multiple gear ratios with the transmission allows for a more robust transmission that is also compact because the gear ratios are included in the wheel axle. Further, swapping one transmission for another requires routine skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Alley in view of US Patent Publication No2010/0252389 to French.
Claim 36:
Regarding claim 36, Alley discloses the limitations above, but does not explicitly disclose:
A wheel axle assembly according to claim 35, arranged for receiving a cassette having a plurality of gear wheels
French discloses:
A wheel axle assembly according to claim 35, arranged for receiving a cassette having a plurality of gear wheels ([0054]-[0055] disclose the use of a wheel axle assembly with a cassette that has cogs or gears)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the cassette of French in the system of Alley for the benefit of having a chain driven cog or gear system. Further, adding a cassette to a wheel axle hub is well .

Allowable Subject Matter
Claims 7-9, 11, 13, 18, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 15, 19-22, 24-26, and 32 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14:
A clutch system for a torque transmission having an input arranged for connection to a drive source, and an output arranged for connection to a load, the clutch system including: a first rotatable unit connectable to the input; a second rotatable unit connectable to the output; a third rotatable unit being arranged for selectively being in a first rotational position or a second rotational position relative to the second rotatable unit, wherein the system is arranged for selectively in the first rotational position rotationally coupling the second rotatable unit to the first rotatable unit, and in the second rotational position decoupling the second rotatable unit from the first rotatable unit, wherein the third rotatable unit includes at least one actuation member arranged for moving the third rotatable unit from the first position to the second position or from the second position to the first position relative to the second rotatable unit; and a fourth unit including a selector, the selector being arranged for selectively being in a gripping mode or a 
Regarding claims 14, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record does not teach or render obvious that the fourth unit includes a selector that has a gripping mode and non-gripping mode. In order to be considered in a non-gripping mode, the selector cannot engage an actuation member. This is interpreted to mean that there cannot be any engagement between the selector and actuation member during a non-gripping mode. This in combination with the remaining limitations, is not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10 June 2021, with respect to pages 9 and 10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 34 has been withdrawn. 
Applicant's arguments filed 10 June 2021 with respect to pages 10-13 have been fully considered but they are not persuasive.
Applicant asserts that the rejection of claims 1-4, 12, 16, 17, 27, 30, 35, and 37 under 35 USC 102(a)(2) as being anticipated by US Patent Publication No. 2016/0186821 to Alley is improper because Alley “does not meet the features ‘a third rotatable unit including at least one retaining member, ... wherein the at least one retaining member in the first position locks the at least one second abutment surface in engagement with the at least one first abutment surface for rotationally coupling the second rotatable unit to the first rotatable unit, and in the second position releases the at least one second abutment surface for disengagement of the at least one first abutment surface for decoupling the second rotatable unit from the first rotatable unit,’ as claimed.” In particular, applicant argues that pawl 52 of Alley is “free to move radially inwards out of engagement – and is thus not locked in engagement” when the third rotatable unit is in the first position. Finally, applicant asserts that the instant application is drawn to an invention that maintains engagement between the two abutment surfaces “[n]o matter how the first or second rotatable units are rotated,” and, thus, Alley does not meet all of the limitations of claim 1.
In response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a locked position means that the abutment surfaces are locked regardless of rotation direction, and that locked in the context of a pawl means that the pawl cannot be free to move radially in at least one rotational direction) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites, inter alia, “the at least one first and second abutment surfaces being adapted to each other so as to allow disengaging under load.” Thus, the two abutment surfaces can engage and disengage when rotated in different directions. The claim further recites “a third rotatable unit including at least one retaining member, “wherein the at least one retaining member in the first position locks the at least one second abutment surface in engagement with the at least one first abutment surface for rotationally coupling the second rotatable unit to the first rotatable unit.” However, nothing in the limitations regarding the third rotatable unit necessitates applicant’s interpretation that the first and second abutment surfaces are maintained in engagement regardless of rotational direction.
Instead, the limitations regarding the third rotatable unit only require that there is a first position that “locks” the two abutment surfaces. Alley discloses this limitation in at least paragraph [0039], which states:
Rotating the driven element 50 in the forward direction A drives the blocking element in the same direction and causes pawls 52 to rotate in the outward direction and engage teeth 80 of gear 82, thereby positioning the clutch 12 into the engaged position. In the engaged position, driven member 50 is rotationally engaged with hub 11 for rotation in direction A.
[0039] (emphasis added)
Thus, Alley discloses a third rotational unit with a retaining member that has a first position that locks the two abutment surfaces in engagement when rotated in direction A. The fact that pawl 52 is “free to move radially inwards out of engagement” is irrelevant because 52 does not move out of engagement while in direction A. Instead, 
Regarding claims 34-36, Applicant’s traversal of the rejections is based on assumption that claim 1 is improperly rejected. Since Examiner addressed how Alley is applicable, claims 34-36 are also deemed properly rejected and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659